Civilian fay; dismissal. — Plaintiff, a veteran preference eligible and former employee of the Interstate Commerce Commission, sues to recover back pay on the ground that his removal was procedurally defective under the provisions of section 14 of the Veterans’ Preference Act, 58 Stat. 387, in that the director of personnel who filed the charges against *1266plaintiff also acted upon Ms removal; that the director of personnel did not make a finding that plaintiff’s discharge would promote the efficiency of the service; and that the discharge was not based upon any specific findings of fact. The case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof, together with the briefs and oral arguments of counsel, the court concluded that on the basis of the decisions in Monahan v. United States, 173 Ct. Cl. 734, 354 F. 2d 306 (fn. 4) (1965), DeBusk v. United States, 132 Ct. Cl. 790 (1955), cert. denied, 350 U.S. 988 (1956), and related cases, and Studemeyer v. Macy, 321 F. 2d 386 (C.A.D.C., 1963), plaintiff is not entitled to recover, and on January 7, 1966, the petition was dismissed.